DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 03/09/2022, Claims 1 and 8 are amended. Claim 9 is cancelled. Claims 1-8 and 10-17 are pending. No new matter has been added. 


With respect to the amendment filed on 03/09/2022, see pages 7-10, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-8 and 10-17 are allowed. 










Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-8 and 10-17 are allowed. 
Independent Claims 1 and 8 respectively recite the limitations of: a slope monitoring device that records location data in the scene and tracks the location data over time to identify movement and produce visual movement overlays; an image capture device that records a plurality of visual images of the scene from a location; and a processor that: (a) stitches the plurality of visual images together to create a panoramic image of the entire scene having a panoramic image coordinate system; (b) for a selected Point of Interest determines a coordinate of the Point of Interest in an image tile according to a visual image coordinate system; (c) uses Image Template Matching to find the image tile in the panoramic image; (d) converts the Point of Interest coordinate according to the visual image coordinate system in the image tile to a coordinate in the panoramic image according to the panoramic image coordinate system; (e) displays the Point of Interest in the panoramic image coordinate system; (f) repeats steps (b) to (e) until all Points of Interest are displayed; (g) registers the visual movement overlays with the panoramic image coordinate system; and (h) overlays the visual movement overlays on the panoramic image so that movement is correlated with the Points of Interest.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Cole et al. in sections 3. Prism Monitoring, &, Radar Monitoring, discloses the GeoMoS Analyser graphs are plotted automatically whenever new data is received which enables quick and easy identification of slope movements. Alarms are set by the rock engineers at site-specific trigger levels and SMS’s are sent out to the Survey manager when those levels are exceeded, the alarms sound when 30mm displacement or 50mm/2 hours velocity is recorded. If an alarm is sounded, the Survey department will check that it is not a result of survey error while the Rock Engineering department will investigate the area of concern. If slope movement occurs in a working area it will be evacuated until it is declared safe. Laser and radar monitoring will be set in place to improve monitoring until the slope fails. Alternatively failure is induced to remove the risk completely so that operations can continue safely; The point clouds are very useful for volume calculations and visually analysing the state of the pit slope. More importantly, the point clouds are compared, point by point, and progressive slope movement is calculated and plotted. A photograph of the scanned region is displayed and the movement is overlaid in various colours. Contour plots can be made of the movement data and alarms can also be set up as with the GeoMoS system. Laser monitoring, however, has the same disadvantage as the prism monitoring in that it cannot provide early warning of failures for evacuation purposes. It is therefore also used for long term monitoring trends and for identifying high risk areas where the GroundProbe radar must be put in place; The SSR scanning antenna consists of a 0.92 m parabolic dish mounted on a sturdy tripod and controlled by motors and gears for horizontal and vertical movement. A diesel generator is housed at the back of the trailer 

However, Cole et al., even if combined, fail to teach or suggest a slope monitoring device that records location data in the scene and tracks the location data over time to identify movement and produce visual movement overlays; an image capture device that records a plurality of visual images of the scene from a location; and a processor that: (a) stitches the plurality of visual images together to create a panoramic image of the entire scene having a panoramic image coordinate system; (b) for a selected Point of Interest determines a coordinate of the Point of Interest in an image tile according to a visual image coordinate system; (c) uses Image Template Matching to find the image tile in the panoramic image; (d) converts the Point of Interest coordinate according to the visual image coordinate system in the image tile to a coordinate in the panoramic image according to the panoramic image coordinate system; (e) displays the Point of Interest in the panoramic image coordinate system; (f) 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10724861 B2
US 20100054628 A1
US 20180089852 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661